Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 1 of 23

Sires ee” FILED

MISSOULA DIVISION

ALLIANCE FOR THE WILD ROCKIES
& NATIVE ECOSYSTEMS COUNCIL,

Plaintiffs,
vs.

LEANNE MARTEN, Regional Forester
of Region One of the Forest Service,
UNITED STATES DEPARTMENT OF
AGRICULTURE, UNITED STATES
FOREST SERVICE, and UNITED
STATES FISH AND WILDLIFE
SERVICE, an agency of the U.S.
Department of the Interior,

Defendants.

 

 

APR 2 9 2020

Clerk, U.S. District Court
District Of Montana
Miseoula

CV 12-55—DLC

ORDER

In 2013, the Court enjoined Federal Defendants United States Forest Service

(“Forest Service”) and United States Fish & Wildlife Service (“FWS”) from

implementing two projects in the Gallatin National Forest. (Doc. 39 at 21.) The

Court determined that Federal Defendants violated the Endangered Species Act

(“ESA”) by failing to adequately assess impacts on Canada lynx (“lynx”) critical

habitat. (Jd) Now, the agencies argue that they have remedied the legal

violations identified by the Court and move for a dissolution of the injunction so

that the projects can go forward. (Doc. 80.) Plaintiffs argue that legal

deficiencies remain and oppose the motion. (Doc. 84.) For the following
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 2 of 23

reasons, the Court will lift the injunction.
BACKGROUND

Because the parties are familiar with the factual and procedural background
of this case, the Court iterates only a brief summary here. The Bozeman
Municipal Watershed Fuels Reduction Project (“Bozeman Project”) and the East
Boulder Fuel Reduction Project (“East Boulder Project”) (together, “the Projects”)
aim to reduce the severity and collateral effects of wildfires by way of logging,
thinning, and prescribed burns. (Docs. 81-1 at 6-7; 81-2 at 5.) Both Projects will
take place in areas designated as critical habitat to lynx. (Docs. 81-1 at 9, 54; 81-2
at 9, 23.)

In 2013, pointing to its then-recent decision in Salix, the Court determined
that the Forest Service had improperly failed to reinitiate consultation pursuant to
ESA § 7(a)(2) on its Northern Rocky Mountains Lynx Management Direction
(“Lynx Amendment”) after Forest Service land was designated as lynx critical
habitat. See Salix v. U.S. Forest Serv., 944 F. Supp. 2d 984 (D. Mont. 2013), aff'd
sub nom. Cottonwood Envil. Law Ctr. v. U.S. Forest Serv., 789 F.3d 1075 (9th Cir.
2015) (“Cottonwood”). This shortcoming at the programmatic level also poisoned
the agencies’ site-specific analyses and conclusions. Federal Defendants’ Project-
specific habitat assessments and opinions “inextricably” hinged on the standards

and guidelines in the pre-designation version of the Lynx Amendment. (Doc. 39

-2-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 3 of 23

at 20-21.) Therefore, the agencies’ determination that the Projects would not
adversely modify lynx critical habitat was inherently unreliable. (/d. at 21.)
Accordingly, the Court remanded the matter to the Forest Service to reinitiate
consultation on the Lynx Amendment consistent with Salix and enjoined Federal
Defendants from implementing the Projects, pending completion of the reinitiated
consultation and “any further procedures that might be required under the National
Environmental Policy Act in light of the findings from that consultation.” (Id. at
47.)

Now, Federal Defendants ask the Court to lift the injunction based on their
completion of both programmatic and site-specific ESA § 7 consultations. (Doc.
81 at 6-7.) Ona programmatic level, FWS issued a post-designation biological
opinion that “the effects of the [Lynx Amendment] are not likely to result in the
destruction or adverse modification of designated Canada lynx critical habitat.”
(Doc. 81-3 at 32.) Similarly, FWS made “no-adverse modification” findings on
the site-specific tier for each Project. (Docs. 81-5 at 7 (Bozeman Project); 81-6 at
7 (East Boulder Project).) Finally, the Forest Service contends that its National
Environmental Policy Act (“NEPA”) analysis remains sufficient in light of this
series of consultations. (Doc. 81 at 13.)

For their part, Plaintiffs do not dispute whether, procedurally, the agencies
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 4 of 23

have completed the necessary ESA § 7 consultations.’ (Doc. 84 at 4.) They
insist, though, that substantive legal deficiencies still exist. Ud.) Plaintiffs aver
that the “new biological assessments and biological opinions [fail] to adequately
assess impacts on lynx critical habitat.” (/d. at 5.) Specifically, Plaintiffs say this
failure is in the lack of detailed analyses “of impacts to each of the primary
constituent elements []—with matrix habitat [] getting an especially cursory
review.” (/d.) And, because the agencies purportedly have yet to take “a hard
look at the effects of the [Projects] on designated lynx critical habitat,” they further
challenge the Forest Service’s conclusion that no further analyses under NEPA is
required. (ld. at 84.)
LEGAL STANDARDS

I. Injunction Dissolution

This Court “retains the power to modify the terms of its injunction in the
event that changed circumstances require it.” United States v. Oregon, 769 F.2d
1410, 1416 (9th Cir. 1985) (citations omitted). A court may “relieve a party or its

legal representative from a final judgment, order, or proceeding [if] the judgment

 

! Based on the parties’ concurrence on this issue, Federal Defendants also argue that their
completion of ESA § 7 consultations renders Plaintiffs’ claims moot. However, the Court
agrees with Plaintiffs that a live controversy exists as to whether the “agencies [have] shown that
the Projects will not reduce the functionality of lynx critical habitat by [] altering the primary
constituent elements of lynx critical habitat to an extent that appreciably reduces the
conservation value of the critical habitat[.]” Doc. 39 at 16. Accordingly, the Court rejects
Federal Defendants’ mootness argument.

-4-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 5 of 23

has been satisfied, released or discharged.” Fed. R. Civ. P. 60(b)(5). A party
seeking a dissolution of an injunction may demonstrate that the change is
warranted by showing “a significant change either in factual conditions or in law.”
Alliance for the Wild Rockies v. Weldon, 2011 WL 3348000, at *2 (D. Mont. Aug.
3, 2011) (quoting Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S. 367, 384 (1992)).
A significant change in facts occurs when a party demonstrates its compliance with
a court’s remand order. Sharp v. Weston, 233 F.3d 1166, 1170 (9th Cir. 2000).
Ii. Administrative Procedure Act

Agency decisions under the ESA, like biological opinions, are governed by
the Administrative Procedure Act (“APA”), “which requires an agency action to be
upheld unless it is found to be ‘arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with the law.”” Pac. Coast Fed’n of Fisherman’s
Ass'n, Inc. v. Nat'l Marine Fisheries Serv., 265 F.3d 1028, 1034 (9th Cir. 2001)
(quoting 5 U.S.C. § 706(2)(A); Friends of the Earth v. Hintz, 800 F.2d 822, 830—
31 (9th Cir. 1986)). The scope of review under this standard is “narrow and a
court should not substitute its own judgment for that of the agency.” Motor
Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983). Therefore, a court should overturn agency action only when the agency:

[H]as relied on factors which Congress has not intended it to consider,

entirely failed to consider an important aspect of the problem, offered

an explanation for its decision that runs counter to the evidence before
the agency, or is so implausible that it could not be ascribed to a

-5-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 6 of 23

difference in view or the product of agency expertise.

Id. At bottom, then, a court must ask “whether the agency considered the relevant
factors and articulated a rational connection between the facts found and the choice
made.” Pac. Coast Fed’n of Fisherman’s Ass’n, Inc., 265 F.3d at 1034 (citations
and internal quotation marks omitted).

Finally, and pertinent to the instant issue, “[a] biological opinion may also
be invalid if it fails to use the best available scientific information as required by
16 U.S.C. § 1536(a)(2).” Jd. (citation omitted). Nevertheless, “[w]hen
examining this kind of scientific determination . . . a reviewing court must
generally be at its most deferential.” San Luis & Delta-Mendota Water Auth. v.
Jewell, 747 F.3d 581, 592-93 (citation omitted) (alterations in original).

ANALYSIS

Urging the Court to leave the injunction intact, Plaintiffs challenge the
agencies’ purportedly “cursory analyses [which fail to] provide the level of detail
required to ensure critical habitat will not be altered to an extent that appreciably
reduces the conservation value of the habitat.” (Doc. 84 at 5-6.) To determine
whether the agencies’ analyses and conclusions meet statutory muster, the Court
first turns to the ESA and its implementing regulations. The Court will then

address whether further procedures are required under NEPA.
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 7 of 23

I. Endangered Species Act

The Endangered Species Act is intended to protect and conserve endangered
and threatened species and their habitats. Nt’l Ass’n of Home Builders v. Defs. Of
Wildlife, 551 U.S. 644, 651 (2007); 16 U.S.C. § 1531(b). To ensure that their
actions do not undermine those goals, federal agencies must follow the steps
prescribed by § 7 of the ESA and its corresponding regulations. Nrt’l Ass’n of
Home Builders, 551 U.S. at 652. When the action-proposing agency—the Forest
Service here—determines in a biological assessment that the action “may affect” a
listed species or critical habitat, it must initiate a consultation with the appropriate
wildlife agency—here, FWS*—as delegate of the Secretary of the Interior. 16
U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(a)-(b), (g).

Next, the wildlife consulting agency prepares a biological opinion “setting
forth the Secretary’s opinion, and a summary of the information on which the
opinion is based, detailing how the agency action affects the species or its critical
habitat.” 16 U.S.C. § 1536(b)(3)(A); 50 C.F.R. § 402.14(h). If the consulting
agency determines that the action is “[n]ot likely to jeopardize the continued

existence of a listed species or result in the destruction or adverse modification’ of

 

2 For ESA consultation on freshwater or land-based species, such as the lynx, the consulting
agency is FWS. For marine or anadromous species, the consulting agency is the National Marine
Fisheries Service. See 50 C.F.R. § 402.01.

3 The regulations under § 7 define “destruction or adverse modification” as “a direct or indirect
alteration that appreciably diminishes the value of critical habitat as a whole for the conservation
of a listed species.” 50 C.F.R. § 402.02. Adverse effects on primary constituent elements,

-7-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 8 of 23

critical habitat (a ‘no jeopardy’ biological opinion),” both agencies have fulfilled
their respective obligations and the federal action may proceed. 50 C.F.R. §
402.14(h)(iv)(B).

Plaintiffs argue that FWS’s biological opinions—concluding that the
Projects would not appreciably reduce the conservation value of lynx critical
habitat—lack required detail under 50 C.F.R. § 402.02. (Doc. 84 at6.) Asa
preliminary matter, § 402.02 “is a definitional section; it is defining what
constitutes [a biological opinion], not setting out hoops that the FWS must jump
through.” San Luis & Delta-Mendota Water Auth., 747 F.3d at 635 (citations
omitted). Instead, § 402.14 sets out the hoops through which FWS must jump
when a formal consultation is required:

The biological opinion shall include: (i) [a] summary of the information

upon which the opinion is based; (ii) [a] detailed discussion of the

environmental baseline of the listed species and critical habitat; [and]

(iii) [a] detailed discussion of the effects of the action on a listed species

or critical habitat.

50 C.F.R. § 402.14(h). Plaintiffs point to FWS’s Consultation Handbook to

suggest that the biological opinions here fail to satisfy subsection (iii). (Doc. 84 at

6-8.)

 

infra, “generally do not result in . . . adverse modification determinations unless that loss . . . is
likely to . . . appreciably diminish the capability of the critical habitat to satisfy essential
requirements of the species.” Butte Envtl. Council v. U.S. Army Corps of Eng’rs, 620 F.3d 936,
948 (9th Cir. 2010) (citation omitted).

-8-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 9 of 23

While the Court recognizes that this Circuit has afforded Skidmore
deference* to FWS’s Consultation Handbook, San Luis & Delta-Mendota Water
Authority, 747 F.3d at 634-35, it finds Plaintiffs’ reliance on the Handbook’s
factors to inject additional obligations into the formal consultation process beyond
those set out in § 402.14 unpersuasive. Courts “must be reluctant to mandate that
a federal agency step through procedural hoops in effectuating its administrative
role unless such procedural requirements are explicitly enumerated in the pertinent
statutes [and regulations.]” Wilderness Soc. v. Tyrrel, 918 F.2d 813, 818 (9th Cir.
1990). Indeed, the Ninth Circuit has rejected efforts to insert specific
requirements for biological opinions beyond those found in the ESA and its
implementing regulations: “they require only that the FWS evaluate the current
status of the listed species or critical habitat, the effects of the action, and the
cumulative effects on the listed species or critical habitat.” Butte Envtl. Council v.
U.S. Army Corps of Eng’rs, 620 F.3d 936, 948 (citing 50 C.F.R. § 402.14(g)(2)-
(3)) Gnternal quotation marks omitted).

Furthermore, Plaintiffs’ recitation of the Consultation Handbook’ s “[flactors

to be considered” notwithstanding (Doc. 84-1 at 104),° the Court cannot agree that

 

4 See Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944) (holding that, while the “rulings,

interpretations, and opinions of the [Fair Labor Standards Act Administrator]” are not

controlling, they “do constitute a body of experience and informed judgment to which courts and

litigants may properly resort for guidance”).

> Plaintiffs also enumerate the Consultation Handbook’ s “considerations” related to species’

response to proposed action, which they concede in a footnote “can be addressed in terms of the
-9-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 10 of 23

FWS failed to meet its duty to engage in a detailed discussion of the effects of the
Projects on lynx critical habitat. To explain why, the Court sets aside Plaintiffs’
sweeping and unsupported claim of inadequacy—“the new biological opinions
consider some factors . . . [but] fail to consider other factors in detail, or in relation
to one another, or provide information about how project activities will affect the
species and its habitat on the ground”—and focuses on the only aspect of the
biological opinions they specifically dispute: the matrix habitat analysis. (Doc. 84
at 8-14.)

A. Matrix Habitat

It is FWS’s formulation of matrix habitat—as, essentially, a thoroughfare for
lynx moving between foraging and denning habitats—that undercuts Plaintiffs’
opposition to lifting the injunction. As both the Consultation Handbook and
Federal Defendants emphasize, “[t]he biology comes first,” and biology is where
the Court will begin, too. (Doc. 84-1 at 27.)

In designating critical habitat, the Secretary of the Interior—through FWS as
its delegate— “identif[ies] physical and biological features essential to the
conservation of the species at an appropriate level of specificity using the best

available scientific data.” 50 C.F.R. § 424.12(b)(1)(ii); 16 U.S.C.

 

[Projects’] effect on the functional suitability of the habitat to support the species.” (Docs. 84-1
at 111; 84 at 7.)

-10-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 11 of 23

§ 1533(a)(3)(A)(i). These “physical or biological features” comprise the primary
constituent elements (“PCEs”), and are defined as “(t]he features that support the
life-history needs of the species, including but not limited to, water characteristics,
soil type, geological features, sites, prey, vegetation, symbiotic species, or other
features.” Id. § 424.02. The PCEs “may be a single habitat characteristic, or a
more complex combination of habitat characteristics,” and “may include habitat
characteristics that support ephemeral or dynamic habitat conditions.” Id.
Further, “[t]he [ESA] contemplates the inclusion of areas that contain PCEs
essential for occupation by the [particular species], even if there is no available
evidence documenting current activity.”° Alaska Oil & Gas Ass’n v. Jewell, 815
F.3d 544, 556 (9th Cir. 2016).

The ESA’s implementing regulations expressly afford agency discretion in
the formulation of PCEs, “which is clearly [a] decision within the scientific
expertise of [FWS].” Wildearth Guardians v. U.S. Dept. of the Interior, 205 F.
Supp. 3d 1176, *1185 n. 4 (D. Mont. 2016) (citing 50 C.F.R. §§ 424.02,
424.12(b)(1)(ii)). To that end, FWS has identified the following PCE specific to
lynx in the contiguous United States:

(1) Boreal forest landscapes supporting a mosaic of differing
successional forest stages and containing:

 

6 No lynx have been observed in the Bozeman Project area since 1963. (Doc. 81-1 at 14-15.)
Similarly, the lynx population in the East Boulder Project area is “very small — likely fewer than
10 lynx, and possibly zero.” (Doc. 81-2 at 8.)

-ll-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 12 of 23

(a) Presence of snowshoe hares and their preferred habitat
conditions, which include dense understories of young trees,
shrubs or overhanging boughs that protrude above the snow, and
mature multistoried stands with conifer boughs touching the
snow surface;

(b) Winter conditions that provide and maintain deep fluffy
snow for extended periods of time;

(c) Sites for denning that have abundant coarse woody debris,
such as downed trees and root wads; and

(d) Matrix habitat (e.g., hardwood forest, dry forest, non-forest,
or other habitat types that do not support snowshoe hares) that
occurs between patches of boreal forest in close juxtaposition (at
the scale of a lynx home range) such that lynx are likely to travel
through such habitat while accessing patches of boreal forest
within a home range.
50 C.F.R. § 17.95-a; Endangered and Threatened Wildlife and Plants; Revised
Designation of Critical Habitat for the Contiguous United States Distinct
Population Segment of the Canada Lynx and Revised Distinct Population Segment
Boundary, 79 Fed. Reg. 54,782-01, at 54,811—12 (Sept. 12, 2014) (“2014 Final
Rule”). In other words, the PCE for lynx critical habitat is boreal forest
landscapes containing four “subcomponents”: PCE 1a (snowshoe hares and their
habitat); PCE 1b (winter conditions); PCE 1c (denning sites); and PCE 1d (matrix
habitat). (Doc. 81-4 at 22-24.)
Of the four subcomponents, PCE 1a holds priority from a conservation

standpoint. That is, “[s]nowshoe hare density is the most important factor

explaining the persistence of lynx populations.” 2014 Final Rule at 54,807.
-12-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 13 of 23

FWS explains that it is “aware of no lynx populations that persist in areas where
prey other than showshoe hares contribute a majority of the biomass of the lynx
diet.” Jd. at 54,784. For that reason, “section 7 consultations addressing the
jeopardy standard for lynx . . . likely will continue to[] focus largely on potential
impacts to snowshoe hare (i.e., lynx foraging) habitats.” Jd. at 54,800. Matrix
habitat, by definition, does not support snowshoe hare habitat; therefore, then,
agencies appropriately—and expectedly—afford less focus to PCE 1d in § 7
consultations that address whether a proposed project will adversely modify lynx
critical habitat.

Here, relying on the best available scientific data as it relates to the role
matrix habitat plays in lynx conservation, Federal Defendants engaged in
sufficiently detailed analyses beginning with the programmatic documents. To
refresh, the Projects propose to achieve their wildfire-reduction objectives by way
of “partial harvesting and thinning in mature stands, mechanical and hand thinning
and piling of younger trees, prescribed burning after thinning, and broadcast
burning in more open stands”—.e., vegetation management activities. (Docs. 81-
1 at 6—7; 81-2 at 5.) The Forest Service’s biological assessment of the Lynx
Amendment (Doc. 81-4 at 19) relied on FWS’s determination that, “[i]n matrix
habitat, activities that change vegetation structure or condition would not be

considered an adverse effect to lynx critical habitat unless those activities would

-13-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 14 of 23

create a barrier or impede lynx movement between patches of foraging habitat and
between foraging and denning habitat[.]” 2014 Final Rule at 54,827 (emphasis
added). In its biological opinion, FWS confirmed the Forest Service’s
programmatic assessment by explaining why the Lynx Amendment lacked
vegetation management guidelines and standards specific to matrix habitat. (Doc.
81-3 at 19.) Pointing to the 2014 Final Rule, FWS opined:

While vegetation management activities may effect vegetation within

PCE 1d, we do not expect that such activities would affect the ability

of a lynx to travel through such habitat because vegetation management

is not likely to create a barrier or impede lynx movement between

patches of foraging habitat and between foraging and denning habitat

within a potential lynx home range.”
(Doc. 81-3 at 20 (emphasis added).) Accordingly, FWS concluded, “the effects
from vegetation management that occur within PCE 1d would be insignificant.”
(id.)

Furthermore, while the Lynx Amendment does not include explicit
vegetation standards and guidelines specific to matrix habitat, it nevertheless
includes a sweeping mandate that implicitly promotes the conservation value of
PCE 1d to lynx critical habitat. Standard ALL $1—applicable to all projects in
lynx critical habitat—requires that “vegetation management projects must maintain
habitat connectivity in an LAU [lynx analysis unit] and/or linkage area.” (Doc.

81-4 at 59.) Applying ALL S1 “minimizes the potential impacts to habitat

connectivity and linkage areas [matrix habitat] from vegetation management.”
-14-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 15 of 23

(Doc. 81-3 at 20.) Therefore, FWS affirmed that it does “not expect habitat
connectivity or linkage to be adversely affected from vegetation management
projects.” (/d.)

The Court cannot agree with Plaintiffs’ insistence that the programmatic
biological analyses of the Lynx Amendment provide problematically “cursory”
review of the impact vegetation activities—like the ones proposed here—would
have on matrix habitat. (See Doc. 84 at 6,9.) That the agencies decline to
consider factors immaterial to the conservation value of PCE 1d does not mean that
their decision-making was arbitrary and capricious, an abuse of discretion, or
contrary to law. See Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv.,
378 F.3d 1059, 1075 (9th Cir.), amended, 387 F.3d 968 (9th Cir. 2004), superseded
on other grounds by Regulation as stated in Alliance for the Wild Rockies v.
Savage, 783 Fed. Appx. 756 (9th Cir. 2019).

By definition and expectation, matrix habitat is not the focus in conducting
§ 7 consultations on lynx habitat. So long as they do “not create a barrier or
impede lynx movement between patches of foraging habitat and between foraging
and denning habitat,” vegetation activities are not considered to adversely affect
lynx critical habitat. 2014 Final Rule at 54,827. Federal Defendants need not
consider a litany of factors irrelevant to the value of matrix habitat, nor offer

further explanations as to why, say, matrix habitat is excluded from adjusted

-15-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 16 of 23

thresholds for treatment areas in the Wildland Urban Interface (see Doc. 84 at 8—
9). The Court is satisfied that the agencies applied the best available scientific
data to determine that, based on definition and conservation role of matrix habitat,
vegetation activities are not likely to adversely impact PCE 1d.

Turning, then, to the Project-specific § 7 consultations, the Court reaches the
same conclusion: Federal Defendants made repeated and adequately detailed
findings that the Projects would have insignificant effect on matrix habitat. The
Court bears in mind here, and as FWS iterates in its biological opinions, the site-
specific consultations are “second-tier” consultations. (Docs. 81-5 at 2-3; 81-6 at
5.) In other words, programmatic § 7 consultations affect consultations on
implementing projects: “In issuing its biological opinion on an action, [FWS’s]
finding under section 7(a)(2) entails an assessment of the degree of impact that an
action will have on a listed species. Once evaluated, that degree of impact is
factored into all future section 7 consultations conducted in the area.”
Cottonwood, 789 F.3d at 1082, n.9 (quoting Interagency Cooperation—Endangered
Species Act of 1973 as Amended; Final Rule, 51 Fed. Reg. 19,926—01, 19,932
(June 3, 1986)).

That the site-specific biological opinions tier to, or incorporate, the
programmatic assessment and opinion is particularly relevant in this case. As

already summarized, the Court enjoined the Projects in 2013 based on Federal

| -16-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 17 of 23

Defendants’ reliance on the then-flawed Lynx Amendment in their site-specific
analyses. (Doc. 39 at 21.) Now, however, the agencies have completed the
reinitiated § 7 consultation on the Lynx Amendment pursuant to Cottonwood.
(Docs. 81-4; 81-3.) Therefore, the Court no longer views as problematic that the
Project-specific analyses are tiered to the assessment and opinion on the Lynx
Amendment.

With tiering in mind, then, the Court finds that the agencies engaged in the
requisite “detailed discussion” of the Projects’ impact to matrix habitat, pursuant to
50 C.F.R. § 402.14(h)(iii). And, because Plaintiffs lob only a conclusory
objection to the East Boulder biological opinion (Doc. 84 at 14), the Court focuses
specifically, as they do, on the Bozeman Project’s biological opinion. As an
initial matter, the Court will not rehash its discussion, supra, regarding the level of
scrutiny the agencies afford matrix habitat, as opposed to the other limiting
subcomponents of lynx PCE. And, for the same reasons, the Court rejects
Plaintiffs’ claim that the East Boulder Project analyses improperly give matrix
habitat “lesser consideration.” (See Doc. 84 at 11.)

Furthermore, looking to the site-specific documents, the Court cannot agree
with Plaintiffs’ criticism of the scrutiny with which the agencies examined the
impact to PCE 1d. The Bozeman Project area includes about 1,293 acres of

matrix habitat. (Doc. 81-1 at 41.) While the Forest Service acknowledges that its

-17-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 18 of 23

vegetation activities would result in “temporary alteration of matrix habitat and
likely alter use patterns,” it nevertheless concludes that the Project “would not pose
barriers to lynx movement [and] [h]abitat connectivity would be maintained[.]”
(Id.)

Emphasizing the importance of habitat connectivity, especially in the North
Gallatin Lynx Analysis Unit (“LAU”), the Forest Service explains that the
Bozeman Project is not considered a part of the designated linkage area for the
LAU. (id. at 23.) Still, while the Project area is “not in a known or suspected
linkage area,” the proposed fuel reduction treatments “would still leave enough
trees standing to provide adequate cover to maintain travel and resting habitat for
lynx.” (/d.) Additionally, while the Bozeman Project includes ridgeline fuel
breaks for strategic firefighting purposes, the Forest Service concludes that due to
their “width [about 200 feet on either side of affected ridges] and the structure that
would be retained, the [] fuel breaks would not be considered a barrier to lynx
movement across the landscape.” (Jd. at 24.) Further, “[tJhere are no plans to
maintain these fuel breaks in the foreseeable future.” (Jd. at 7.) After thoroughly
accounting for the Bozeman Project’s impacts to habitat connectivity, the Forest
Service concluded that “there would be no barriers to lynx movement created.”
(id. at 25.) Therefore, the Forest Service concludes that “the effect to critical

habitat as a result of activities in matrix would be insignificant.” (Jd.)

-18-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 19 of 23

FWS confirms the conclusion reached by the Forest Service, vis-a-vis matrix
habitat. It affirms that the Bozeman Project will alter structural stages of potential
lynx habitat. (Doc. 81-5 at 4.) However, like the Forest Service, FWS
determines that the Bozeman Project “would not impede lynx movement and will
not reduce habitat connectivity. The proposed action is not expected to preclude
any future use of the area by a resident lynx (if present) or a transient lynx should
they pass through the area.”” (Id)

Again, by definition, matrix habitat is non-foraging, non-denning habitat
through which lynx are likely to travel while accessing patches of boreal forest.

50 C.F.R. § 17.95-a; 2014 Final Rule at 54,811-12. And, to reiterate, FWS has
determined that the vegetation activities—like those the Projects propose— would
not affect the ability of a lynx to travel through matrix habitat, “because vegetation
management is not likely to create a barrier or impede lynx movement between
patches of foraging habitat and between foraging and denning habitat within a
potential lynx home range.” (Doc. 81-3 at 20.) Without some evidence that
activities that do not create a barrier or impede movement nevertheless may
adversely impact matrix habitat, the Court will not second-guess FWS. See

Gifford Pinchot Task Force, 378 F.3d at 1075. The Project-specific assessments

 

7 See n.6, supra (stating that lynx have not been observed in the Bozeman Project area since
1963).

-19-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 20 of 23

and opinions, tiered to the programmatic documents, provide thorough analysis
and conclusions that the Projects would not impede lynx movement—the only
functional element of matrix habitat.

Although Plaintiffs would have the agencies turn over analytical stones
irrelevant to matrix habitat’s function as a thoroughfare, that the agencies declined
to do so does not mean that their decision-making was arbitrary and capricious, an
abuse of discretion, or contrary to law. In sum, the Court finds that Federal
Defendants have complied with the ESA and its implementing regulations and
have adequately demonstrated that the Projects will not appreciably reduce the
conservation value of lynx critical habitat.

II. National Environmental Policy Act

NEPA has a twofold goal. First, it “ensure[s] [a federal] agency will have
detailed information on significant environmental impacts when it makes its
decisions.” Inland Empire Pub. Lands Council v. U.S. Forest Serv., 88 F.3d 754,
758 (9th Cir. 1996). Second, it “guarantee[s] that this information will be
available [to the public].” Jd NEPA “does not mandate particular results, but
simply describes the necessary process that an agency must follow in issuing an
[environmental impact statement].” Westlands Water Dist. v. U.S. Dept. of
Interior, 376 F.3d 853, 865 (9th Cir. 2004) (citation omitted). Rather than passing

judgment on the substance of the agency’s decision, a court’s “focus must be on

- 20 -
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 21 of 23

ensuring that agencies took a ‘hard look’ at the environmental consequences of
their decisions.” Jd. While the court’s inquiry must be “searching and carefull]
... the ultimate standard of review is a narrow one.” Marsh v. Oregon Nat. Res.
Council, 490 U.S. 360, 378 (1989) (internal quotation marks omitted).

NEPA requires that a federal agency supplement an environmental impact
statement if “[t]here are new circumstances or information relevant to
environmental concerns and bearing on the proposed action or its impacts.” 40
C.F.R. § 1502.9(c)(1)(ii). But, where the agency “having taken a hard look at
reevaluation, determines that the new impacts will not be significantly different
from those already considered,” no supplementation is required. Idaho Wool
Growers Ass’n v. Vilsack, 816 F.3d 1095, 1107 (9th Cir. 2016) (citation and
internal quotation marks omitted).

Plaintiffs argue that, because Federal Defendants have failed to remedy their
ESA violation, NEPA’s “hard look” requirement likewise remains unsatisfied.
(Doc. 84 at 16.) However, as already explained, the Court finds that the agencies
have now satisfied their statutory and regulatory obligations under the ESA. Be
that as it may, the Forest Service appropriately evaluated whether it should
undertake further procedures under NEPA’s supplementation mandate following
its triad of revised ESA consultations. For example, after considering and

summarizing new information, the Forest Service concluded that “supplementation

-21-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 22 of 23

is not needed because the revised analysis and conclusions indicate that the
potential impacts from the [Bozeman Project] are within the scope and range of the
effects previously disclosed in the original analysis.” (Doc. 81-7 at 4.) The
agency reached the same conclusion regarding the East Boulder project. (Doc.
81-10 at 4.) Through its narrow scope of review under NEPA, the Court finds that
the Forest Service took the requisite hard look at the environmental consequences
of the Projects.

Again, Plaintiffs raise no dispute that the agencies adequately engaged in
post-consultation NEPA evaluations; instead, they only insist that the underlying
ESA violation remains. However, the Court disagrees with the Plaintiffs on the
ESA issue, and the Court finds that the Forest Service properly evaluated whether
additional NEPA procedures were necessary to conclude that they are not.

ORDER

For the foregoing reasons, IT IS ORDERED that the motion (Doc. 80) is
GRANTED. Accordingly, the injunction issued on June 25, 2013 (Doc. 39 at 47)
is DISSOLVED. Federal Defendants are no longer enjoined from implementing

the East Boulder Project and the Bozeman Project.

-22-
Case 9:12-cv-00055-DLC Document 88 Filed 04/20/20 Page 23 of 23

Dated this 20th day of April, 2020.

that ata

Dana L. Christensen, District Judge
United States District Court

= 99.
